Citation Nr: 0029837	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-11 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.  He died in October 1974.  The appellant is his 
surviving spouse.  
This is an appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Paul, Minnesota, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.  The basis for the decision 
was that there had been bad faith on the part of the 
appellant in creation of the overpayment.  The overpayment is 
in the amount of $20,686.  

The record reflects that the appellant's award of improved 
death pension was adjusted in April 1995 and May 1996 and 
terminated in June 1997, with an overpayment being created on 
each occasion.  The overpayments totaled $20, 686.  Her 
request for waiver of recovery of the overpayment was not 
submitted until November 1998.  However, the Committee on 
Waivers and Compromises indicated in its December 1998 
decision that the appellant had not been sent full 
information of her waiver rights after each adjustment.  
Thus, her request for waiver of recovery of the entire 
overpayment has been recognized as being timely.  38 C.F.R. 
§ 1.963(b).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal is of record.

2.  In November 1990 the appellant was awarded improved death 
pension as surviving spouse of the veteran based on her 
report of no income from any source in her initial claim of 
June 1990.

3.  On eligibility verification reports dated in July 1991, 
June 1992, August 1993, and July 1994 the appellant reported 
that she had had no income from any source.  

4.  In November 1994 and January 1995 the appellant's 
employer reported that she had had wages in 1992 plus a lump-
sum retirement payment. 

5.  In April 1995 the regional office reduced the appellant's 
award of improved pension effective in March 1992, terminated 
the award effective in October 1992 and resumed the award in 
November 1993 at the maximum rate based on no countable 
income.  These actions resulted in her being charged with an 
overpayment of $6,342.

6.  On her eligibility verification report dated in May 1996 
the appellant indicated that she had had wages of $9,200 in 
1995 and anticipated wages of $3,000 in 1996.  

7.  In May 1996 the regional office terminated the 
appellant's award effective in January 1995 and awarded her 
$210 per month beginning in February 1996 based on wages.  
She was charged with an additional overpayment of $6,525.  

8.  In October 1996 employers reported that the appellant had 
had wages in 1994, 1995 and 1996 in excess of what had 
previously been considered.  

9.  In June 1997 the regional office terminated the 
appellant's award of improved death pension effective in 
February 1994 due to excess income and charged her with 
another overpayment of $7,819.

10.  The actions of the appellant in repeatedly failing to 
report her income in an accurate and timely manner 
establishes willful intent on her part to obtain VA benefits 
to which she was not entitled.  


CONCLUSION OF LAW

The actions of the appellant constitute bad faith.  The bad 
faith on the part of the appellant in creation of the 
overpayment of $20,686 precludes consideration of her request 
for waiver.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant had been in receipt of 
improved death pension benefits as surviving spouse of the 
veteran based on her reports of having no income from any 
source including wages when in fact she had had wages during 
the time periods involved.  Accordingly, it was necessary to 
reduce her award and eventually terminate the award due to 
excess income with the resulting overpayment in her account.

In its December 1998 decision, the Regional Office Committee 
on Waivers and Compromises held that there had been bad faith 
on the part of the appellant in creation of the overpayment 
by continually intentionally failing to correctly report her 
income to the VA.  Accordingly, the appellant's request for 
waiver of recovery of the indebtedness was denied.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).

In order to determine that bad faith exists, willful intent 
on the part of the debtor must be proven.  The burden of 
proof lies solely with the VA.  Bad faith generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  38 C.F.R. § 1.965.

In this case, the appellant reported on her eligibility 
verification reports dated in June 1992, August 1993 and July 
1994 that she had no income from any source including wages 
whereas in fact she had been employed as a school bus driver 
and had had earnings in 1992 and 1994.  She had also had 
earnings in 1990 and 1992 which she failed to report in 
connection with an earlier overpayment.  

When the appellant was initially awarded improved death 
pension in November 1990 she was informed that the rate of 
pension was directly related to her income and that an 
adjustment to her payments had to be made whenever her income 
changed.  She was informed that she therefore had to notify 
the VA immediately if she received any income from any 
source.  She was informed that failure to inform the VA 
promptly of income changes could result in the creation of an 
overpayment in her account.  She was provided similar 
information on several subsequent occasions.  However, the 
appellant consistently reported no income from any source, 
including wages, on her eligibility verification reports 
submitted in June 1992, August 1993 and July 1994.  It was 
not until she submitted an eligibility verification report in 
May 1996 that she reported receiving wages in 1995 and 
anticipated wages in 1996.  

Based on the information provided the appellant by the 
regional office, the Board can only conclude that she was 
aware or should have been aware that she had to promptly 
report all income received by her including her wages and 
that she was not entitled to the full amount of the improved 
death pension paid to her during the period in question since 
it was based on incorrect income information.  However, she 
negotiated the improved death pension checks and utilized the 
proceeds.  Under the circumstances, the Board concludes that 
there was a willful intent on the part of the appellant to 
obtain or retain VA benefits to which she was not entitled 
and that there was accordingly bad faith on her part in 
creation of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  The appellant's contention that she deserved the 
money because she was entitled to pension since 1974 but did 
not receive it, is simply irrelevant.  She was not entitled 
to receive pension prior to her initial claim, which was 
received in June 1990.  38 C.F.R. § 3.400.  

A finding of bad faith on the part of the appellant in 
creation of the overpayment precludes consideration of any 
equitable factors which may exist such as her claimed current 
financial hardship.  The Board has carefully reviewed the 
entire record in this case; the Board finds that it is 
uniformly and consistently indicative of her bad faith.  
Therefore, the burden of proof has been fully met and there 
is nothing which raises any doubt which could be resolved in 
her favor.  38 U.S.C.A. §§ 5107 5302; 38 C.F.R. § 1.965.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits is not established.  The 
appeal is denied.



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals







	

- 6 -



- 1 -


